Citation Nr: 1307496	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  05-32 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa



THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome (claimed as numbness and tingling of the bilateral upper extremities)



REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from July 1984 to November 1984 and from January 1986 to May 1992.  He is in receipt of the Combat Infantryman Badge (CIB), among other awards and decorations. 

The issue on appeal initially came to the Board of Veterans' Appeals (Board) from a June 2003 rating decision issued by the RO.

In May 2010, the Veteran presented testimony at the RO before a Veterans Law Judge who is no longer employed at the Board.  A transcript of the Board hearing is associated with the claims file. 

In July 2010, the Board granted service connection for cephalgia.  This issue is no longer before the Board. 

In July 2010 and February 2012, the Board remanded the present issue on appeal to the RO for additional development.  After completion of this development by the RO, the case has been returned to the Board for the purpose of appellate disposition.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

Based on a recent request for a hearing with the Board, the appeal is being remanded to the RO in Des Moines, Iowa.  VA will notify the Veteran if further action is required on his part.



REMAND

As stated, the Veteran previously testified at a May 2010 hearing at the RO before a Veterans Law Judge who is no longer employed at the Board.  Thus, in February 2013, the Board sent the Veteran a letter offering him another hearing before a different Veterans Law Judge who will ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  

The Veteran responded in February 2013 that he wanted another hearing at the RO with a different Veterans Law Judge.  Consequently, another hearing must be scheduled before deciding his appeal.    

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take all indicated action in order to schedule the Veteran for hearing with another Veterans Law Judge at the earliest possible opportunity and to provide timely notification of date and time of the hearing to the Veteran and his representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, this should be documented in the record.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



